Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 1 of 10 PageID #: 1

                                                                         FILED
                                                                        08/04/2021
                                                                   U.S. DISTRICT COURT
                                                                SOUTHERN DISTRICT OF INDIANA
                                                                   Roger A.G. Sharpe, Clerk




                                                      1:21-cv-02196-SEB-MJD
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 2 of 10 PageID #: 2
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 3 of 10 PageID #: 3
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 4 of 10 PageID #: 4
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 5 of 10 PageID #: 5
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 6 of 10 PageID #: 6
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 7 of 10 PageID #: 7
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 8 of 10 PageID #: 8
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 9 of 10 PageID #: 9
Case 1:21-cv-02196-SEB-MJD Document 1 Filed 08/04/21 Page 10 of 10 PageID #: 10
